DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  group 1 comprising claims 1 – 36 in the reply filed on 1/24/2022 is acknowledged.
Claims 37 – 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 is dependent upon itself.  Appropriate correction is required. For examination purposes claim 3 is construed to be dependent upon claim 2.
Claims 27 and 28 are objected to because of the following informalities:  Claims 27 and 28 are duplicates.  Appropriate correction is required. 
Claim 31 is objected to because of the following informalities:  Claim 31 recites “any one of claim 30.”  Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 14 and 20 – 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the active surfaces" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the mask" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 28, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Spero et al. (WO 2017/049279 A1; “Spero”) in view of Howell et al. (US 2007/0003444 A1; “Howell”).
Regarding claim 1, Spero teaches throughout the publication a modular active surface device (Abstract; paragraphs [0050], [0051] and [00118]; figures 1A and 1Band 7) for processing biological materials comprising: 
a first active surface atop a first active surface substrate (first layer 124 comprising surface-attached structures 108 on distinct substrate 136; paragraphs [0074] - [0078]; Abstract; figures 1A and 1B); 
at least one reaction chamber comprising fluid ports, wherein the fluid ports comprise one or more input ports and one or more output ports (flow cell 100 comprising chamber 104 comprising fluid inlet 112 and fluid outlet 114; paragraphs [0074] – [0078]; figures 1A and 1B); and 
wherein the first active surface atop the first active surface substrate forms at least one surface of the reaction chamber; and further wherein the modular active surface device is configured to integrate into a microfluidics cartridge (paragraphs [00148] and [00118]; figures 1A, 1B and 7).
Spero does not specifically teach the incorporation of one or more additional layers selected from the group consisting of one or more adhesive layers, one or more stiffening layers for facilitating handling, and one or more peel-off sealing layers.
Howell teaches a related diagnostic assay microfluidic device comprising of one or more additional layers selected from the group consisting of one or more adhesive layers which provide an adhesive on one or  both surfaces of the respective laminae constituting the microfluidic device (Abstract; paragraphs [0035],  [0043] and [0044]). Consequently, as evidenced by Howell, the incorporation of these type of layers to construct a microfluidic device would have been considered to be suitable and predictable to a person of ordinary skill in the art. In addition, Howell teaches that the adhesive layer may also be hydrophilic which may serve to provide enhanced flow characteristics of the fluid samples (paragraph [0043]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more adhesive layers with the Spero device to facilitate the effective and efficient construction, and use of the device. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 5, Spero teaches wherein the active surfaces are configured to manipulate a fluid inside the reaction chamber (surface-attached structures comprising micropost arrays provide for enhanced flow, circulation and/or mixing; paragraph [00144]).
Regarding claim 6, Spero teaches wherein the active surfaces comprise one or more static surface-attached microposts and related systems for physical perturbation (surface-attached structures comprising micropost arrays provide for enhanced flow, circulation and/or mixing; paragraphs [0010] and  [00144]).
Regarding claim 7, Spero teaches wherein the system for physical perturbation of the first active surface is configured to perturb the first active surface by vibration or deformation (surface-attached structures comprising micropost arrays provide for enhanced flow, circulation and/or mixing and the use of a vibrational force; paragraphs [0010] and  [00144]).
Regarding claim 8, Spero teaches wherein the optically active surface comprises elements selected from the group consisting of lenses, LEDs, and one or more materials that interact with external light sources (paragraph [00127]).
Regarding claim 9, Spero teaches wherein manipulation of the fluid inside the reaction chamber is selected from the group consisting of generating fluid flow, altering the flow profile of an externally driven fluid, fractionating a sample into constituent parts, establishing one or more concentration gradients, and eliminating one or more concentration gradients (paragraphs [0078] and [00144]).
Regarding claim 10, Spero teaches wherein the active surface substrates are rigid or semi-rigid plastic substrates (paragraph [0067]).
Regarding claim 11, Spero teaches wherein the active surfaces are micropost active surface layers comprising surface-attached microposts (paragraph [0063]).
Regarding claim 12, Spero teaches wherein the surface-attached microposts are arranged in arrays (paragraph [0077]).
Regarding claim 13, Spero teaches wherein the surface-attached microposts are configured for actuation in the presence of an actuation force (paragraphs [0065], [00145], [00146] and [00187]). 
Regarding claim 14, Spero teaches wherein the actuation force is selected from the group consisting of a magnetic field, a thermal field, a sonic field, an optical field, an electrical field, and a vibrational field (paragraph [0066]).
Regarding claim 15, Spero teaches wherein the micropost active surfaces in the reaction chamber are configured for mixing operations, binding operations, and cell processing operations (paragraph [00144]).
Regarding claim 16, Spero teaches wherein the cell processing operations are selected from the group consisting of: cell concentration, cell collection, cell filtration, cell washing, cell counting, cell recovery, cell lysis, and cell de-clumping (paragraphs [00144] and [00204]).
Regarding claim 17, Spero teaches wherein the microfluidics device comprises a recessed region configured to receive the modular active surface device (housing 762 can include a cartridge support or receptacle for receiving the cartridge; paragraph [00118]; figure 7]).
Regarding claim 18, Spero teaches wherein the microfluidics cartridge further comprises fluid lines set to correspond to the fluid port, wherein when microfluidics device receives the modular active surface device, the microfluidics device and the modular active surface device are fluidly coupled (paragraph [00126]; figure 7).
Regarding claim 19, Howell teaches the modular active surface device of claim 1, further comprising an adhesive layer for bonding to the microfluidics cartridge (Abstract; paragraphs [0035],  [0043] and [0044]).
Regarding claim 20, Spero teaches wherein the microposts are formed of an active surface material (paragraphs [0062], [0065] and [0067]).
Regarding claim 21, Spero teaches wherein the active surface material is polydimethylsiloxane (PDMS) (paragraphs [0062], [0065] and [0067]).
Regarding claim 22, Spero teaches wherein the microposts range in length from about 1 micron to about 100 micron (paragraphs [0064], [00164] and [00167]).
Regarding claim 23, Spero teaches wherein the microposts range in diameter from about 0.1 micron to about 10 micron (paragraphs [0064], [00164] and [00165]).
Regarding claim 24, Spero teaches wherein the microposts have a cross-sectional shape selected from the group consisting of circular, ovular, square, rectangular, and triangular (paragraph [00164]).
Regarding claim 25, Spero teaches wherein the microposts are oriented substantially normal to the plane of the substrate (paragraph [00166]).
Regarding claim 26, Spero teaches wherein the microposts are oriented at an angle a with respect to normal of the plane of the substrate (paragraph [00166]).
Regarding claim 27, Spero teaches wherein the microposts are oriented at a pitch of from about 0 micron to about 50 micron (paragraph [00165]).
Regarding claim 28, Spero teaches wherein the microposts are oriented at a pitch of from about 0 micron to about 50 micron (paragraph [00165]).
Regarding claim 35, Spero teaches the modular active surface device of claim 1, comprising a plurality of reaction chambers arranged in an array (e.g., the use of multiple flow cell units; paragraph [00139]; figure 10). 
Regarding claim 36, Spero does not specifically teach the modular active surface device of claim 35, wherein the plurality of reaction chambers comprises eight reaction chambers arranged in a 2 x 4 array. Spero does teach the use of multiple flow cell units (paragraph [00139]; figure 10).  Furthermore, the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the plurality of reaction chambers comprises eight reaction chambers arranged in a 2 x 4 array in order to increase sample processing throughout and efficiency.
Allowable Subject Matter
Claims 29 – 34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 2 – 4 and 29 – 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the cited prior art neither teaches nor fairly suggests before the effective filing date of the claimed invention the modular active surface device of claim 1, further comprising: a mask mounted atop the first active surface, wherein the mask defines the area, height, and volume of the reaction chamber.
Regarding claim 29, the cited prior art neither teaches nor fairly suggests the modular active surface device of claim 11, wherein the mask layer comprises an opening for forming the reaction chamber, an antechamber, and a fluid path between the antechamber and the opening.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796